 Case 17-11122          Doc 51    Filed 12/30/19    Entered 12/30/19 13:07:00      Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF LOUISIANA
                                BATON ROUGE DIVISION

 In Re:                                             Case No. 17-11122

 Dean Olan Johnson
                                                    Chapter 13
 Cynthia Anne Johnson

 Debtors.                                           Judge Douglas D. Dodd

                                  CERTIFICATE OF SERVICE

I certify that on December 30, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Gregg Gouner, Debtors’ Counsel
          greggouner@bellsouth.net

          Sonya D. Ryland, Debtors’ Counsel
          millicanryland@yahoo.com

          Annette C. Crawford, Chapter 13 Trustee
          crawfordtrustee@annettecrawford.com

          Office of the United States Trustee
          ustp.region05@usdoj.gov

I further certify that on December 30, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Dean Olan Johnson, Debtor
          Cynthia Ann Johnson, Debtor
          14433 Hubbs Road
          Pride, LA 70770

 Dated: December 30, 2019                           /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
